In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from an order of fact-finding and disposition (one paper) of the Family Court, Orange County (Woods, J.), dated October 15, 2007, which, after fact-finding and disposi-tional hearings, found that she had permanently neglected the child, terminated her parental rights, and transferred guardianship and custody of the child to the Orange County Department of Social Services for the purpose of adoption.
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
Contrary to the mother’s contention, the presentment agency *854established that it made diligent efforts to assist her in maintaining contact with the child and planning for the child’s future (see Matter of Star Leslie W., 63 NY2d 136 [1984]; cf. Matter of Sheila G., 61 NY2d 368 [1984]). These efforts included facilitating visitation, providing the mother with various services and financial assistance, and advising her that she must visit with the child and plan for the child’s return. Despite these efforts, the mother failed to plan for the child’s future (see Matter of Leah Tanisha A.-N, 48 AD3d 801 [2008]).
Furthermore, the Family Court’s determination that it was in the child’s best interests to terminate the mother’s parental rights and free her for adoption is supported by a preponderance of the evidence (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]; Matter of Tiffany A., 242 AD2d 709 [1997]). Fisher, J.E, Miller, Garni and Balkin, JJ., concur.